IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Lancaster, Borough of            :
Carlisle, and Borough of Columbia,       :
                         Petitioners     :
                                         :
                v.                       :         No. 251 M.D. 2019
                                         :
Pennsylvania Public Utility              :
Commission,                              :
                         Respondent      :


PER CURIAM                          ORDER

               NOW, April 7, 2020, upon consideration of Respondent’s

application for reconsideration, and Petitioner’s answer in response thereto, the

application is denied.